DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. The form and legal phraseology often used in patent claims, such as “means”, as in line 2,
 and “said,” should be avoided.

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
In line 5 of claim 1, it appears that “thread” should be changed to --threaded.
The preamble of claim 2-4 is not consistent with that of claim 1.
In the last line of claim 2, the phrase on brackets should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1-4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 13, 14, 16, and 17 of claim 1, the limitation “the tray” lacks proper antecedent basis. It is noted that a “shelf” has been set forth in line 11. Also note lines 18 and 22. To correct this, it is suggested that “shelf” in line 12 be changed to --tray--.
In claim 1, lines 20 and 23, use of the term “more” is considered to be relative, since a shape of the suction cups has not been defined. This rejection is also applicable to claims 3 and 4.
The language of claim 2 conflicts with that of claim 1. In particular, claim 1 sets forth that the tension rod has a “first” end and a “second” end (see line 2), and then claim 2, sets forth that the first and second tubes each have a first end and a second end. This is considered to blur the metes and bounds of the claim and makes the structural relationship unclear. It is suggested that, for example, the first end of the tension rod be linked to the first end of the first tube and the second end of the tension rod be linked to the second end of the second tube.
The structural relationship of claim 3 is unclear, in view of the language “the third suction cup” in line 2. It appears that “third” in lines 3 and 4 should be changed to --first--. This rejection is also applicable to “fourth” in lines 3 and 4 of claim 4, which should be changed to --second--.
The limitation “said first wall” in lines 4-5 of claim 5 lacks proper antecedent basis. It is noted that a “first surface” has been set forth in line 3.
Use of the term “kit”, as in the preamble (and line 7) of claim 5, blurs the metes and bounds of the claim. In particular, a “kit” is a list of elements, but the claim is attempting to define a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,824,000 (Samelson ‘000) in view of  U.S. Patent No. 2,639,816 (Fogg ‘816).
Samelson ‘000 discloses structure considered to define a tension rod kit comprising a tension rod (a) having a first end (near 14 - on left in Figure 1) and a second end (near 16 - on right in Figure 1), comprising a first suction cup (18) at said first end operatively arranged to secure said rod (a) to a first surface (14) and a second suction cup (20) at said second end operatively arranged to secure said rod (A) to a second surface (16) which is parallel (see Figure 1) to said first wall (14), said first suction cup (18) having a first contact surface, said second suction cup (20) having a second contact surface, wherein said first and second contact surfaces are parallel to one another.
The claim differs from Samelson ‘000 in requiring said kit to further comprise a storage tray removably securable to said tension rod, said storage tray operatively arranged to be securable to a 
Fogg ‘816 teaches structure considered to define a kit comprising a storage tray, i.e., defined by dictionary.com as “a flat, shallow container or receptacle… usually with slightly raised edges, for carrying, holding or displaying” (3 - where the surface along 9, 10, 12, 13, etc. is for the holding, and the flat shallow receptacle is defined between the raised edges, between 9 and 5 in Figure 1, and at 14) removably securable (via 15) to a rod (8), disposed between first and second parallel surfaces (not shown or disclosed, but inherent since rod 8 is disposed in a closet), said storage tray (3) operatively arranged to be securable to a third surface (22) via a third suction cup (2), said third surface (22) arranged substantially perpendicular to said first and second surfaces.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the tray with a suction cup contacting a third surface, as taught by Fogg ‘816 could be used on the tension rod of Samelson ‘000, in the same manner as on the rod in Fogg ‘816, thereby increasing ease in use and assembly, since the removable rod with suction cups, of Samelson ‘000, and the removable tray with a suction cup, of Fogg ‘816, could be readily removed or installed more quickly.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
and the partial through-bores of the clips.
With respect to U.S. Patent No. 6,736,278, this reference is considered to show (see Figure 3) a suction sup (21) with a threaded rod that passes into an aperture (24) and a partial through-bore (in 31).
With respect to U.S. Patent Application Publication No. 2003/0222191, this reference is considered to show a C-shaped clip (50) around a rod (20). Also note U.S. Patent Application Publication No. 2006/0021722.
With respect to U.S. Patent Nos. 8,474,632, 8,646,622, 8,051,781, 7,762,409, 6,655,538, 5,873,311, 5,621,927, 5,433,152, 5,429,252, 5,181,621, 4,870,907, 3,178,033, 3,146,890, and 2,979,155 these references are considered to show a tray on a (tension) rod.
With respect to U.S. Patent No. 6,334,541, this reference is considered to show a tray on a tension rod and C-shaped clips (24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and especially claim 5. (a) U.S. Patent Application Publication No. 2016/0088967 is considered to show a rod (12-14) with ends (17, 18) contacting a first surface and a tray (26) with a suction cup (19) contacting a second surface perpendicular to the first surface. (b) U.S. Patent Application Publication No. 2002/0158033 is considered to show a rod (20) with ends (10, 10) contacting a first surface and a tray (50) with a suction cup (501) which is considered (when 50 is rotated 90 degrees) to be capable of contacting a second surface perpendicular to the first surface. . 
The following are considered to be the closest art, with respect to claim 5, and are mainly lacking use with suction cups: (A) U.S. Patent No. 1,580,706 is considered to show a rod (24) have ends contacting a first and second surface that are parallel to one another and a tray (32) with an end contacting a third surface perpendicular to the first and second surfaces. (B) U.S. Patent No. 4,209,099 is considered to show a tension rod (horizontal top 10, 10 in Figure 1) contacting first and second parallel surfaces, and a tray (comprising vertical element 10 and horizontal members 10 at bottom of Figure 1) which contacts a third surface perpendicular to the first and second surfaces. (C) U.S. Patent No. 4,155,465 is considered to show a rod (16) contacting first and second parallel surfaces, and a tray (comprising 50 and 38, as in Figure 2) which contacts a third surface (14) perpendicular to the first and second surfaces. (D) U.S. Patent No. 4,103,781 is considered to show a rod (20) contacting first and second parallel surfaces, and a tray (30) which contacts a third surface (26) perpendicular to the first and second surfaces. (E)  U.S. Patent No. 3,146,890 is considered to show a rod (c) contacting first and second parallel surfaces, and a tray (A) which contacts (at 12) a third surface perpendicular to the first and second surfaces. (F) U.S. Patent No. 3,025,969 is considered to show a rod (1) contacting first and second parallel surfaces, and a tray (comprising 6, 5, 6) which contacts a third surface (8) perpendicular to the first and second surfaces. (G) U.S. Patent Application Publication No. 2005/0098517 is considered to show a rod (8) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 28, 2022